DETAILED ACTION
Original claim 1-44 were filed May 6, 2020.  With the preliminary amendment of May 6, 2020, claims 21-44 have been cancelled, claims 6-9, 11-13, 17, and 19-20 have been amended, and no claims have been added. With the preliminary amendment of September 4, 2020, claims 4, 11, and 21-44 are cancelled, claims 1-3, 5-7, 9-10, 12-20 have been amended, and claims 45-64 have been added.  Claims 1-3, 5-10, 12-20, and 45-64 are pending.  
Election/Restrictions
As provided in 37 CFR 1.475:
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories.
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. 

Restriction is required under 35 U.S.C. 121 and/or 372 and CFR 1.475.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Set I:  A, B, and C

A: R-X
B: L	R&L may be the same or different
	R&L interact -> phase transition

C: reporter JIA (anything) linked to XL
	X and XL are a protein, nucleic acid or polysaccharide
Claims 1-3, 5-10, 12-20, and 45-64 are pending.  

Group I, claims 1-3, 5-10, 12-20, 45, and 48, drawn to a reagent set I or II.
Group II, claims 46-47, drawn to  a reagent set X1-X2 or a reagent set X1-X4.
Group III, claims 49-53, drawn to an in vitro, biochemical method for detecting interaction between biomolecules X and XL.
Group IV, claims 54-61, drawn to a cell culture  method for detecting interaction between biomolecules X and XL.
Group V, claim 62, drawn to a biomolecule ‘R’.
Group VI, claims 63-64, drawn to a polynucleotide encoding a biomolecule ‘R’ and host cell therewith.
The inventions listed as groups I-VI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The technical feature linking groups I-VI appears to be that they all relate to reagents sets.  However, reagents set were well known in the art.

 comprising a reagent, A and a reagent B wherein 
A is a biomolecule R linked to a biomolecule X and 
B contains a biomolecule named L
wherein R and L may be the same or different and interaction of R and L results in phase transition.

For example, Li teaches a reagent set (Figure 4) comprising a reagent A wherein the NICK SH2 and SH3 domains are linked, a reagent B containing the Nephrin pTyr motif, a reagent C which is actin linked to rhodamine, and the N-WASP PRM (proline-rich motif), which affected the phase transition of these reagents.  Based thereon, Li anticipates claim 1.   Therefore, groups I-VI share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  Furthermore, the products of groups I-II and V-VI do not share a special common structural and functional feature while, the methods of groups III-IV do not use the same reagents and/or produce the same results.  In addition, the methods of groups III-IV do not comprise all of the methods for making or using the products of groups I-II and V-VI.  Accordingly, groups I-VI are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  

Species Election
Each of groups I-VI encompasses distinct species. The species are independent or distinct because, as disclosed, the different species have the mutually exclusive characteristics for each identified species and/or these species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for prosecution on the merits, as set forth below.  (See MPEP 803.02, 808.01(a), and Fed Reg 2002, Vol76, No27, SecA4.) The claims shall be thus restricted if no generic claim is finally held to be allowable.  Currently, no claims are generic because no claims are limited to species having or using one specific reagent set.
 Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply.  The claims encompass a multitude of reagents set and methods of using.  Searching each reagent set is unique and searching all said reagent sets, and methods of using, represents an undue burden.
For each bullet set forth below, applicants are required to elect one specific species for initial prosecution.  In addition, in the interest of compact prosecution, understanding applicants’ invention at the earliest possible time, and identifying allowable subject matter the following is requested.
If the elected species is encompassed by a recited obvious sub-genus, applicants are requested to identify all members of the obvious sub-genus.  MPEP 803.02, 808.01(a)
If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group.  In addition, applicants are requested to identify the common, distinctive core structure shared by said members and the common, specific function that flows from said distinctive core structure said structure and function being mainly responsible for the function in the claimed invention (MPEP 706.03(y)(II)(A)).  In this regard, MPEP 803.02 (III)(B) states: “The examiner should not invite the applicant to elect any group of species that would clearly be rejectable … as an improper Markush grouping”1.
There is no restriction among members of an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated obvious sub-genus or the designated proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or an identified proper Markush group will be considered to be patentably distinct and restriction applies.
If group I (claims 1-3, 5-10, 12-20, 45, and 48) is elected, elect:
One of: (i) reagent set I or (ii) reagent set II.
If (i) reagent set I is elected, further elect from the following.
One specific reagent A, (SEQ ID NO, where every residue is designated, or specific structure). Identify R, X, any linkers, any additional biomolecules, the number of each, and exactly how they are connected.
One specific reagent B (SEQ ID NO, where every residue is designated, or specific structure). Identify L, any linkers, any additional biomolecules, the number of each, and exactly how they are connected.
One specific reagent C (SEQ ID NO, where every residue is designated, or specific structure). Identify JIA, XL, any linkers, any additional biomolecules, the number of each, and exactly how they are connected.
If (ii) reagent set II is elected, further elect from the following.
One specific reagent A, (SEQ ID NO, where every residue is designated, or specific structure). Identify R, X, any linkers, any additional biomolecules, the number of each, and exactly how they are connected.
One specific reagent B (SEQ ID NO, where every residue is designated, or specific structure). Identify L, any linkers, any additional biomolecules, the number of each, and exactly how they are connected.
One specific reagent E (SEQ ID NO, where every residue is designated, or specific structure). Identify the monomer, the reporter, the biomolecule Yc, any tag, any linkers, any additional biomolecules, the number of each, and exactly how they are connected.
One specific reagent D (SEQ ID NO, where every residue is designated, or specific structure). Identify XL, YD, any linkers, any additional biomolecules, the number of each, and exactly how they are connected.

If group II (claims 46-47) is elected, elect:
One of: (i) reagent set X1-X2 or (ii) reagent set X1-X4.
If (i) reagent set X1-X2 is elected, further elect from the following.
One specific X1, as per X11-X14 of claim 46 (SEQ ID NO, where every residue is designated, or specific structure).  Identify one of X11-X14, any linkers, any additional biomolecules, the number of each, and exactly how they are connected.
One specific X2, as per X21-X24 of claim 46 (SEQ ID NO, where every residue is designated, or specific structure).  Identify one of X21-X24, any linkers, any additional biomolecules, the number of each, and exactly how they are connected.
If (i) reagent set X1-X4 is elected, further elect from the following.
One specific X1, as per X11-X14 of claim 46 (SEQ ID NO, where every residue is designated, or specific structure).  Identify one of X11-X14, any linkers, any additional biomolecules, the number of each, and exactly how they are connected.
One specific X2, as per X21-X24 of claim 46 (SEQ ID NO, where every residue is designated, or specific structure).  Identify one of X21-X24, any linkers, any additional biomolecules, the number of each, and exactly how they are connected
One specific X3, as per X31-X34 of claim 46 (SEQ ID NO, where every residue is designated, or specific structure).  Identify one of X31-X34, any linkers, any additional biomolecules, the number of each, and exactly how they are connected.
One specific X4, as per X41-X44 of claim 46 (SEQ ID NO, where every residue is designated, or specific structure).  Identify one of X41-X44, any linkers, any additional biomolecules, the number of each, and exactly how they are connected

If group III (claims 49-53 is elected, elect:
One specific biomolecule ‘X’ (SEQ ID NO, where every residue is designated, or specific structure)2. 
One specific biomolecule ‘XL’ (SEQ ID NO, where every residue is designated, or specific structure)3. 
One of: (i) the elected specific biomolecule ‘XL’ is not modified or (ii) elected specific biomolecule ‘XL’ is modified.  ►If (ii) the elected specific biomolecule ‘XL’ is modified, identify the modification thereof.
One specific reagent A (SEQ ID NO, where every residue is designated, or specific structure).  
One specific reagent B (SEQ ID NO, where every residue is designated, or specific structure).  
One specific reagent C (SEQ ID NO, where every residue is designated, or specific structure).  


One specific biomolecule ‘R’ (SEQ ID NO, where every residue is designated, or specific structure).  
One specific biomolecule ‘L’ (SEQ ID NO, where every residue is designated, or specific structure).  
One specific ‘JIA’ (SEQ ID NO, where every residue is designated, or specific structure).  
One specific process for detecting a signal of the reporter group JIA in the phase transition droplet (steps and additional reagents).  
One of: (i) the method does not include use of a solution E or (ii) the method includes use of a solution E.  ►If (ii) the method includes use of a solution E is elected, further elect one specific reagent E (SEQ ID NO, where every residue is designated, or specific structure).  
One of: (i) the method does not include use of a solution D or (ii) the method includes use of a solution D.  ►If (ii) the method includes use of a solution D is elected, further elect one specific reagent D (SEQ ID NO, where every residue is designated, or specific structure).  
One of: (i) the method is not used for detecting whether a protein has an enzyme activity involved in a protein post-translational modification or (ii) the method is used for detecting whether a protein has an enzyme activity involved in a protein post-translational modification.  ►If (ii) the method is used for detecting whether a protein has an enzyme activity involved in a protein post-translational modification is elected, further elect one specific enzyme activity.  ►Based on the elected enzyme activity, elect one specific process for detected the elected enzyme activity (steps and additional reagents).  



If group IV (claims 54-61) is elected, elect:
One specific biomolecule ‘X’ ((SEQ ID NO, where every residue is designated, or specific structure)4. 
One specific biomolecule ‘XL’ (SEQ ID NO, where every residue is designated, or specific structure)5. 
One specific biomolecule ‘R’ (SEQ ID NO, where every residue is designated, or specific structure)6. 
One specific biomolecule ‘J’ (SEQ ID NO, where every residue is designated, or specific structure)7. 
One specific cell (genus and species).
One specific process for detecting whether the signal of the reporter group J in the recombinant cell is accumulated in a second phase formed by the intrinsically disordered proteins/regions  (steps and additional reagents).  
One of: (i) the biomolecule R does not further contain a reporter group named K or (ii) the biomolecule R can further contain a reporter group named K, and the reporter group K is different from the reporter group J.  If (ii) the biomolecule R can further contain a reporter group named K, and the reporter group K is different from the reporter group J is elected, further elect one specific reporter group ‘J’ (SEQ ID NO, where every residue is designated, or specific structure).
One of: the intrinsically disordered protein/region is (i) H1) as shown in positions 258-772 of SEQ ID NO: 2, (ii) H2), a variant of 258-772 of SEQ ID NO: 2, (iii) H3) as shown in positions 258-772 of SEQ ID NO: 2 with tag at the N- or C-terminus, or (iv) none of H1), H2) as shown in positions 258-772 of SEQ ID NO: 2, or H3) .  ►If (ii) H2), a variant of 258-772 of SEQ ID NO: 2 is elected, further elect one specific variant (SEQ ID NO, where every residue is designated)8. 

If group V (claim 62) is elected, elect:
One specific biomolecule ‘R’ (SEQ ID NO, where every residue is designated, or specific structure).  

If group VI (claims 63-64) is elected, elect:
One of: (i) none of the sequences listed in claim 64 or (ii) one of the sequences listed in claim 63.  ►If (ii) one of the sequences listed in claim 64 is elected, further elect one of (a) positions 780-2324 of SEQ ID NO: 25, (b) positions 738-2324 of SEQ ID NO: 25, (c) positions 9-2324 of SEQ ID NO: 25, (d) positions 780-2360 of SEQ ID NO: 25, (e) positions 738-2360 of SEQ ID NO: 25, (f) positions 9-2360 of SEQ ID NO: 25, (g) a variant of (a)-(f). ►If (g) a variant of (a)-(f) is elected, further elect one specific variant (SEQ ID NO, where every residue is designated)9.

As stated above, if Applicants believe that the elected species is encompassed by a specific sub-genus for which the species are obvious over each other or a proper Markush group of species, identification of the members of said obvious sub-genus or identification of the members of said proper Markush group is requested.  There is no restriction among members of such an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated sub-genus of species that are obvious over each other or the proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or identified proper Markush group will be considered to be patentably distinct and restriction applies.
Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species.  Failure to do so will be deemed non-responsive.
 The election of an invention and species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should Applicants traverse on the ground that the inventions or species are not patentably independent or distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention or species.
If restriction between product and process claims has been required, the following applies.  Where Applicant elects claims directed to a product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the Official Gazette notice dated March 26, 1996 (1184 O.G. 86; see also M.P.E.P. 821.04, In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  
If restriction between combination and subcombination inventions has been required, the following applies. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, it is required that, when referring to the specification, the page numbers of the specification as filed be pointed to, not paragraphs of the published application or subsequent specification filings.  This is necessary as, the published application and subsequent specification filings are usually different from the specification as filed. 
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11am-7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 706.03(y), subsection III), and all other conditions of patentability have been satisfied (MPEP 803.02 (III)(D)).
        2 If the sequence listing herein does not provide a specific SEQ ID NO:  for the variant to be elected, applicants may elect by (i) identifying a specific parent protein by SEQ ID NO: and (ii) identifying the specific substitution(s) therein which constitute the elected variant.
        
        3 If the sequence listing herein does not provide a specific SEQ ID NO:  for the variant to be elected, applicants may elect by (i) identifying a specific parent protein by SEQ ID NO: and (ii) identifying the specific substitution(s) therein which constitute the elected variant.
        
        4 If the sequence listing herein does not provide a specific SEQ ID NO:  for the variant to be elected, applicants may elect by (i) identifying a specific parent protein by SEQ ID NO: and (ii) identifying the specific substitution(s) therein which constitute the elected variant.
        
        5 If the sequence listing herein does not provide a specific SEQ ID NO:  for the variant to be elected, applicants may elect by (i) identifying a specific parent protein by SEQ ID NO: and (ii) identifying the specific substitution(s) therein which constitute the elected variant.
        
        6 If the sequence listing herein does not provide a specific SEQ ID NO:  for the variant to be elected, applicants may elect by (i) identifying a specific parent protein by SEQ ID NO: and (ii) identifying the specific substitution(s) therein which constitute the elected variant.
        
        7 If the sequence listing herein does not provide a specific SEQ ID NO:  for the variant to be elected, applicants may elect by (i) identifying a specific parent protein by SEQ ID NO: and (ii) identifying the specific substitution(s) therein which constitute the elected variant.
        
        8 If the sequence listing herein does not provide a specific SEQ ID NO:  for the variant to be elected, applicants may elect by (i) identifying a specific parent protein by SEQ ID NO: and (ii) identifying the specific substitution(s) therein which constitute the elected variant.
        
        9 If the sequence listing herein does not provide a specific SEQ ID NO:  for the variant to be elected, applicants may elect by (i) identifying a specific parent protein by SEQ ID NO: and (ii) identifying the specific substitution(s) therein which constitute the elected variant.